Citation Nr: 0303879	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from March 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective as of April 10, 2000, the 
date of the veteran's claim.  

In his Appeal To Board Of Veterans' Appeals (VA Form 9) filed 
in June 2002, the veteran asserted that he experiences 
ringing in the ears as a result of his period of active 
service.  The Board interprets this as a claim of entitlement 
to service connection for tinnitus.  This issue as it has not 
been adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal, the Board does not 
have jurisdiction of an issue.  Rowell v. Principi, 4 
Vet.App. 9 (1993); Roy v. Brown, 5 Vet.App. 554 (1993).  The 
issue is, therefore, referred to the RO for appropriate 
action.  


FINDING OF FACT

Audiological examination findings show the veteran exhibited 
96 percent discrimination and an average puretone threshold 
35 in the right ear, and 96 percent discrimination with an 
average puretone threshold of 43 in the left ear.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2002). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In February 2002, the RO granted the veteran entitlement to 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective as of April 10, 2000.  

A private audiometric examination report dated in December 
1999 reveals pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz of 5, 15, 40, and 65 decibels, 
respectively.  Pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hertz were 5, 5, 70, and 65 decibels, 
respectively.  There was no evidence of speech recognition 
having been measured.

The veteran was afforded a VA audiometric examination in 
October 2001.  Pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz of 10, 15, 45, and 70 decibels, 
respectively.  Pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hertz were 10, 15, 70, and 75 decibels, 
respectively.  Pure tone average for the right ear was 35 
decibels, and for the left it was 43 decibels.  Speech 
recognition was 96 percent bilaterally.

The examination report also revealed bilateral high frequency 
sensorineural hearing loss beginning at 300 cycles per 
second, worse on the left side.  The veteran's impedance 
tympanometry readings were normal, but audiogram was 
consistent with noise induced neurosensory hearing loss 
involving primarily the high frequencies.  The examiner 
concluded that the veteran had high frequency sensorineural 
hearing loss which appeared to have been caused by noise 
exposure.




II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means the discussions in the February 2002 rating 
decision and April 2002 statement of the case (SOC).  He was 
told about the requirements to establish entitlement to a 
higher rating and the reasons that the evidence in his case 
was inadequate.  The RO requested specific information from 
him to support his claim by letters dated in March and 
September 2001.  VA further informed the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf by means of the April 2002 SOC and a September 2001 
letter.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the veteran's 
service medical records, treatment records from the Roseburg 
VA Medical Center (VAMC), and private treatment records from 
All Coast Hearing.  There is no indication of any additional 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the veteran was afforded 
a VA examination in October 2001.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent necessary.  


B.  Higher evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2002).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, Diagnostic Code 
6100 (2002).  

The provisions of 38 C.F.R. § 4.86(a) indicate that if 
puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  

The provisions of 38 C.F.R. § 4.86(b) indicate that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  

Under Table VI of the regulations, the veteran's hearing 
level during the December 1999 examination cannot be 
determined as there was no evidence of a controlled speech 
discrimination test such as the Maryland CNC, which could be 
combined with the puretone threshold average so that a level 
of disability could be established pursuant to 38 C.F.R. § 
4.85.  Accordingly, the application of Table VII of the 
regulations is not possible and a rating pursuant to 38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6101, 
cannot be determined.  In this regard, the Board notes that 
it is not competent to interpret this report which documented 
the veteran's hearing thresholds in form not consistent with 
the Schedule.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

Based on an 96 percent speech recognition score and a 35-
decibel puretone threshold average as shown on VA examination 
in October 2001, Table VI indicates a designation of Level 
"I" for the right ear.  Based on an 96 percent speech 
recognition score and a 43-decibel puretone threshold average 
as shown in October 2001, Table VI indicates a designation of 
Level "I" for the left ear.  When applied to Table VII, the 
numeric designations of "I" for the better ear and "I" for 
the poorer ear translated to a zero percent evaluation.  
Therefore, a compensable disability rating is not warranted 
for hearing loss under Table VI.  38 C.F.R. § 4.85, Tables VI 
and VII (2002).

The provisions of 4.86(a) and (b) do not apply to the 
veteran's situation as the audiometric results in 2001 did 
not show puretone thresholds of 55 decibels or greater in the 
relevant frequencies for both ears or 70 decibels or more at 
2000 Hertz.  

Accordingly, the Board finds that a compensable rating for 
the veteran's bilateral hearing loss disability is not 
warranted under the regulations.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  To put it simply, there is very little judgment 
involved in determining the rating.  The law's provisions are 
clear and precise.  Audiometric testing results are 
dispositive evidence for a claim for a higher disability 
rating for hearing loss. 

As the Board noted earlier, the veteran's case involves an 
appeal of the initial rating assigned for his bilateral 
hearing loss on the occasion of the grant of service 
connection by the RO in February 2002, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  See Fenderson, 12 Vet. App. at 
126.  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.   However, 
the evidence before the Board fails to demonstrate that the 
veteran's service-connected bilateral hearing loss disability 
warranted a compensable evaluation at any time since the date 
of the initial grant of service connection.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the April 2002 SOC.  Although the Board has 
no authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected hearing 
loss.  There is no evidence in the claims file to suggest 
that marked interference with employment is the result of the 
service-connected hearing loss.  It appears that he is 
unemployed because he is caring for his mother.  He has not 
reported that hearing loss interferes with employment.  Thus, 
the Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.


	                        
____________________________________________
	P.M. DILORENZO
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

